Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on April 27, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): See 37 CFR 1.111.
Applicant’s election with traverse of Species 1 is not consonant with Species 1 as set forth in the Election/Restriction mailed on April 13, 2022. 
The Election/Restriction sets forth Species 1 as directed to a turbine engine outer case ring assembly comprising: a plurality of first porous ceramic matrix composite (CMC) segments, each first segment including an outer mounting side and an inner gas path side; and a sealant layer covering a main gas-facing surface of the inner gas path side, the sealant layer comprising at least one coating sufficient to prevent infiltration of working gas into pores of the main body.
However, Applicant’s election sets forth Species 1 as including the subject matter as set forth in paragraphs [0011]-[0024] and [0026] of the specification. It is respectfully pointed out that this is not the same as Species 1 as set forth in the Election/Restriction, because it includes, for example, the stator outer platform segments (and CMC stator vanes) identified by the Patent Office as Species 2 in paragraphs [0020] and [0037] of the specification, and  includes, for example, specific structural fibers of one or more of carbon fibers and silicon fibers. These examples are not part of the Election/Restriction as set forth by the Patent Office. 
Therefore, Applicant’s election of Species 1 is not consonant with Species 1 as set forth by the Patent Office in the Election/Restriction.
In order to be a complete reply to the Election/Restriction, the election of Species 1 with traverse should only be identified in an identical manner as set forth by the Patent Office.
 Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745